                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FRANK EUGENE MCCARTHY,                             Case No. 18-cv-05705-DMR
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     NANCY BERRYHILL,
                                  11                    Defendant.

                                  12          Plaintiff Frank Eugene McCarthy filed this case on September 18, 2018. Defendant filed an
Northern District of California
 United States District Court




                                  13   answer on August 27, 2019. According to the Social Security Procedural Order (Docket No. 4),

                                  14   Plaintiff’s motion for summary judgment was due on September 24, 2019. As of the date of this

                                  15   order, nothing has been filed. By October 7, 2019, Plaintiff shall file (1) a letter explaining why he

                                  16   did not file his motion on time, and (2) a copy of his proposed motion (although the court ultimately

                                  17   may decide not to accept the late filed motion). If Plaintiff fails to file these two documents by

                                  18   October 7, 2019, his complaint may be dismissed without prejudice for failure to prosecute.

                                                                                                                S DISTRICT
                                  19
                                                                                                             ATE           C
                                                                                                            T
                                                                                                                                  O
                                                                                                       S




                                              IT IS SO ORDERED.
                                                                                                                                   U




                                  20
                                                                                                      ED




                                                                                                                                    RT




                                                                                                                             ERED
                                                                                                                      O ORD
                                                                                                  UNIT




                                  21   Dated: September 30, 2019                                           IT IS S
                                                                                                                                          R NIA




                                                                                         ______________________________________
                                  22                                                                                   M. Ryu
                                                                                                  NO




                                                                                                       Donna
                                                                                                           ge D o
                                                                                                                M.n naRyu
                                                                                                                                          FO




                                                                                                       Jud
                                                                                                   RT




                                  23
                                                                                                                                      LI




                                                                                               United States Magistrate Judge
                                                                                                           ER
                                                                                                      H




                                                                                                                                  A




                                                                                                                N                     C
                                                                                                                                  F
                                  24                                                                                D IS T IC T O
                                                                                                                          R

                                  25

                                  26
                                  27

                                  28
